670 F.2d 855
82-1 USTC  P 9265
David L. NARVER, Jr. and Margaret B. Narver, et al.,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 81-7037.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 2, 1982.Decided March 3, 1982.

William M. Schindler, Luce, Forward, Hamilton & Scripps, San Diego, Cal., for petitioners-appellants.
Robert S. Pomerance, Washington, D. C., argued for respondent-appellee; John F. Murray, Michael L. Paup, M. Carr Ferguson, Richard Farber, Stephen J. Gray, Washington, D. C., on brief.
Before ELY, HUG and ALARCON, Circuit Judges.
PER CURIAM:


1
The well reasoned opinion of the Tax Court is reported in Narver v. Commissioner, 75 T.C. 53 (1980).  The facts are clearly set forth in that opinion, and we affirm essentially for the reasons set forth in that opinion.